DETAILED ACTION
	The following action is in response to the RCE filed for application 16/425,137 on November 2, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18, 20-24 and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the drivetrain architecture as claimed, and particularly including a first shaft connected to the first electric motor; a sun gear attached to the first shaft; a second shaft; a first parallel axis gear fixed to the second shaft; a second parallel axis gear in mesh with the first parallel axis gear; a ring gear fixedly connected to the second parallel axis gear; a third shaft connected to the second electric motor; a planet carrier coupled to the third shaft via gearing; a fourth shaft supporting and fixed to the planet carrier; a third parallel axis gear fixed to the fourth shaft; a fourth parallel axis gear a fixed to the third shaft and in mesh with the third parallel axis gear; and including the remaining structure of claim 18.  The present invention also particularly includes a first shaft connected to the first electric motor; a sun gear attached to the first shaft; a second shaft; a first parallel axis gear fixed to the second shaft; a second parallel axis gear in mesh with the first parallel axis gear; a ring gear fixedly connected to the second parallel axis gear; a third shaft connected to the second electric motor; a planet carrier coupled to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li ‘619 has been cited to show a first electric motor 2, a second electric motor 1, a first shaft 15, a sun gear 9, a second shaft (@5), a ring gear (Fig. 1), a third shaft connected to the first motor 1, and a brake 10 directly connected to the ring gear.  
He ‘289 has been cited to show a ring gear 19, second shaft 21, fixed gear ratio 20, a brake for the ring gear 27, a first electric motor 2 and a second electric motor 3.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 8, 2021